 NATIONAL BROADCASTING CO.National Broadcasting Co., Inc. and ClevelandLocal, American Federation of Television andRadio Artists, AFL-CIO. Case 18-CA-13091September 16, 1980DECISION AND ORDEROn June 6, 1980, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the ChargingParty filed a brief in opposition to Respondent's ex-ceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, NationalBroadcasting Co., Inc., Cleveland, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.Respondent contends, inter alia, that the Administrative Law Judgeerred in not finding that it had engaged in "package bargaining," statingthat, as in Triangle PWC, Inc., a Subsidiary of Triangle Industries Inc., 231NLRB 492 (1977), the Union herein consciously relinquished its demandfor certain contract terms in order to pursue others. Accordingly, Re-spondent argues that the Union had waived its right to bargain over theRCA Income Savings Plan. We do not agree. In Triangle, the employerrepeatedly stated that "all benefit level adjustments would have to comefrom the total amount of moneys under consideration in bargaining," ex-plaining that any increase in benefit of any kind would have to come outof the same "pie." When the union chose not to pursue negotiations con-cerning pension benefit levels in favor of pursuing other contract terms,the Board found that the union had waived its right to bargain over pen-sion benefit levels. In contrast with the foregoing, in the instant case Re-spondent merely announced at the commencement of negotiations that it"intended to comply with the presidential voluntary guidelines." There isno record evidence that Respondent ever indicated that any improvementin benefit levels would have to come from the same "pie" (here the 7-percent voluntary wage-price guidelines), or that any item other thanwages would be restricted by its intention to follow the guidelines. Fur-ther, Respondent's "intention" was in fact followed only to the extentthat the agreed-upon contract provided for a 7-percent across-the-boardwage increase in each year of the agreement. In addition to this 7-percentincrease, the contract provided other substantial economic improvements.Under these circumstances, we find Respondent's reliance on Triangle tobe misplaced.252 NLRB No. 33APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Cleve-land Local, American Federation of Televisionand Radio Artists, AFL-CIO, the duly desig-nated representative of our employees in theappropriate unit described below, concerningthe participation of said unit employees in theRCA Income Savings Plan. The appropriateunit is:All staff performers, including staff an-nouncers, staff newspersons, staff singers,and staff actors employed by the Companyat the WKYC television station.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act, as amended.WE WILL, upon request, bargain with saidUnion with respect to participation by theabove unit employees in the RCA IncomeSavings Plan, and, if an understanding isreached, embody such understanding in asigned agreement.NATIONAL BROADCASTING CO., INC.DECISIONFRANK H. ITKIN, Administrative Law Judge: Theunfair labor practice charge in this case was filed onAugust 15 and the complaint was issued on September28, 1979. The case was heard in Cleveland, Ohio, onMarch 12 and 13, 1980. The principal issue raised here iswhether Respondent NBC violated Section 8(aX)(5) and(1) of the National Labor Relations Act by refusing tobargain during the term of its contract with ChargingParty AFTRA with respect to a benefit plan known asthe RCA Income Savings Plan. Respondent NBC arguesthat Charging Party AFTRA, during the negotiationsculminating in the present agreement, waived this bar-gaining right. Upon the entire record, including my ob-servation of the witnesses, and after due consideration ofthe briefs of counsel, I make the following:FINDINGS OF FACTCharging Party Union AFTRA is admittedly a labororganization as alleged. Respondent NBC is admittedlyan employer as alleged. The current contract betweenthe parties is effective from November 15, 1981 (Jt. Exh.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1).1 The parties held some eight or nine bargaining ses-sions during October and November 1978, culminating inthe above agreement. The chief negotiator for AFTRAwas Kenneth Bichl. The chief negotiator for NBC wasIrving Brand. Their testimony concerning these negotia-tions and related evidence of record is summarizedbelow.A. October 24, 1978, SessionAFTRA negotiator Bichl testified that at the first bar-gaining session between the parties on October 24, 1978,"we presented the Company with our listing of contractproposals, sort of quickly running down through the pro-posals, and responding to any immediate questions onthem." There were some 30 "proposals AFTRA wasmaking to NBC" and the meeting lasted "about an hourand a half." Bichl noted that the so-called RCA IncomeSavings Plan was not listed as an AFTRA proposal ordiscussed at this session. Bichl further noted thatAFTRA's "Proposal No. 22," which was listed at thismeeting, "was a basic ...very brief, proposal for astock purchase or a stock option plan." (See G.C. Exh.10.)2B. November 1, 1978, SessionBichl recalled that at the second session on November1, 1978, NBC negotiator Brand responded to his "Pro-posal No. 22," as follows:[The] proposal [was] for a stock purchase or stockoption plan. NBC had no stock, being a subsidiaryof RCA, and that there was no stock purchase plan.... [T]here had been some thought or some ef-forts in the past to come up with a stock optionplan, but it would be costly and it would be in-volved ....Bichl replied "that this was a general proposal; we[AFTRA] were interested in some method of our mem-bers saving money, sheltering parts of their income,being able to invest something that would allow them tosave their money in face of the constantly rising livingcosts."Bichl further testified:To the best of my recollection of that meeting,there was reference to the fact that in the NewYork area there was a local credit union, also therewas an income savings plan or an income plan ofsome kind or another that was not open to orga-nized or represented people.The contract provides that "this agreement applies to all staff per-formers, including staff announcers, staff newspersons, staff singers, andstaff actors employed by the Company at the station .... " (It. Exh. 1).I find and conclude that the above employees constitute an appropriateunit for collective-bargaining purposes, as alleged in the complaint.2 G.C. Exh. 10 provides under item 22: "Add new wording establish-ing participation of Artists in stock purchase plan." Also see G.C. Exh. 6.Bichl claimed that "approximately a minute and a half"was "devoted" to discussing AFTRA's "Proposal No.22" on that day.3NBC negotiator Brand testified that the so-called RCAIncome Savings Plan became effective on or about April1, 1977. Brand generally explained this plan (see G.C.Exh. 2), noting:It's intended as a form of deferred pension in thesense that the money that is contributed in by theCompany is not taxed immediately, and the employ-ee cannot take out all the money any time he wantsto.Brand acknowledged that:Currently, the participants in the RCA Income Sav-ings Plan are ...non-represented employees, aswell as NABET represented employees.Brand further explained that the plan in fact "permitsemployees who are represented for purposes of collec-tive bargaining [to] become members of the Plan if infact their representatives are able to negotiate the Planinto their collective-bargaining agreement." (See G.C.Exh. 2, pp. 4 and 14. Also see Resp. Exhs. 5, 6, and 7,distributions of the Employer publicizing the plan to em-ployees.)Brand, referring to the Union's "Demand No. 22," re-called that at the November I bargaining session,I said that since ...there was no stock ...therewas no stock purchase plan available at NBC ...itwas therefore not foreseeable or feasible that NBCwas going to provide a stock purchase plan as aresult of this negotiation.Brand further recalled:He [Union Representative Hrehocik] remarked in aquestioning tone, there is no stock purchase planavailable or stock plan available.I said, if you are referring to the RCA Income Sav-ings Plan, and went on to mention some aspects ofthe Plan.* * * *Specifically, I recall mentioning that the Companycontributes 4 percent of salary to participants [ofthe] Plan in either 3 ways, RCA stock, the commonfund or fixed income fund, and I also believe that Imentioned to them that ...perhaps this contribu-tion for RCA stock ...makes this a stock pur-chase plan in their mind.a On cross-examination Bichl recalled that Brand had stated at this ses-sion:[T]here was an income plan or an income savings plan that was notavailable-or it was available to unrepresented employees.Bichl acknowledged that at no time during the 1978 negotiations didhe ask Respondent to furnish him with a copy of this plan.188 NATIONAL BROADCASTING CO.Brand added:This is what got me to introduce that particularsubject at that time. I also said that the Plan is onlyavailable to non-represented employees, but thatwhile other represented groups or unions havesought to get the Plan, that NBC has steadfastly re-fused to yield and to give the Plan through collec-tive bargaining.4Brand also testified:Q. Did you at that time during the discussionsthat you just described for us go into any moredetail than you have given us today in your descrip-tion of what transpired with regard to the RCAIncome Savings Plan?A. My recollection standing unrefreshed, I can'trecall what, if more, I said. It's possible. I don'trecall what else I did say, if anything.Q. If you didn't say anything more, would youtell us why not?A. I wasn't asked to--I wasn't asked to respondto any kind of questions on that particular subject.My own individual pattern as a negotiator is not tobe a lexicon of all terms and relevant conditions ofa particular plan if the other side doesn't ask me forit.I was there to discuss whatever they had in mindand to answer whatever questions they had. I felt Ihad made a response with regard to-particularlywith regard to the Income Savings Plan in statingthe Company's position that it was pretty firm interms of not wanting to give it away during thecourse of negotiations, and there was nothing morethat I felt that I had to add on that particular sub-ject without being asked to provide more informa-tion from the other side, in which case I wouldhave been more than happy to do so.Q. Were you asked to supply more informationby the other side?A. Never on that. Never on the RCA IncomeSavings Plan, no.5C. November 2, 1978, SessionBichl recalled that at the third session on November 2,1978:Mr. Brand asked what it was that we were lookingfor .... I represented that we are interested insome method of saving money for the members.Mr. Brand asked that we look further ourselveswithin our own unit to see what it was that wewere trying to come up with. Mr. Brand also saidAccording to Brand, "it was a means of trying to give" the nonre-presented employees "something extra to make up for what had hap-pened over the last few years."Cf. O.C. Exh. 12. the Company's bargaining notes for the October-November 1978 sessions. Brand was asked on cross-examination "wheth-er within the notes relating to item 22 there is any detail or degree ofexpansion as you have testified that you explained to the Union bargain-ing team on 11-1-78?" Brand answered: "The degree I testified is beyondthe degree of my notes." Brand explained that his notes "do not containeverything that was said ....that the Company would continue to look and seewhat if anything they would come up with.Bichl generally acknowledged that the so-called "RCAIncome Savings Plan" was in fact "discussed at the No-vember 2 meeting." He explained: "Very, very briefly.Only a mention again, just to repeat that there was nostock purchase plan, that there is this income plan that isavailable only to unrepresented employees."D. November 3 and 9, 1978, SessionsThe fourth bargaining session was on November 3,1978. Bichl claimed that nothing was "discussed on No-vember 3 concerning AFTRA's No. 22 proposal." Thefifth and sixth bargaining sessions were held on Novem-ber 9, 1978. Bichl recalled that during the "morning ses-sion" on November 9:The Company ...was urging AFTRA to deleteproposals, make changes in proposals, drop propos-als, so that we could move on in the negotiations ofthe contract. There was a repeat, as far as we randown through some of these proposals, that on ourProposal No. 22, as the Company had said, therewas no deferred compensation probable or possible;there was no stock purchase or option plan; andthat, as they had mentioned, there was the RCAIncome Savings Plan that was available to unrepre-sented employees .... So, why didn't we justdecide what we wanted to do, drop that and moveon to other means where we could come to a pointof agreement on the contract."Later that day, as Bichl further testified, the AFTRAbargaining committee held a caucus. Bichl apprised hiscommittee "that there seemed to be nowhere to go withthis particular proposal [No. 22]; that there seemed to beno avenue as far as the purchase of stock or a stockoption plan was concerned"; "there seemed to be noth-ing in the way of [a] deferred compensation savingsplan"; and "there seemed to be nothing in the way of thesavings plan that we had heard about, the income sav-ings plan, that it was not open to us." The union com-mittee then decided, in caucus, to withdraw that propos-al and "move on to other areas in the hope that wecould bring from the Company more agreement on openareas of the proposals." This decision-to withdraw No.22-was then communicated to Brand.E. November 13, 14, and 15, 1978, Sessions, andContract RatificationBichl testified that "AFTRA Proposal No. 22" wasnot discussed during the seventh, eighth, and ninth bar-gaining sessions on November 13, 14, and 15, 1978, re-spectively. On November 16, 1978, the unit employeesapproved and ratified a tentative agreement reached bythe parties' negotiators. And, during June 1979, theUnion's executive board approved the agreement.I Bichl elsewhere testified that the words "RCA Income SavingsPlan." as such, were not used specifically "to describe the Plan" when itwas mentioned by the Employer's representatives.189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. The Union Requests Bargaining Over the RCAIncome Savings PlanBichl next testified that during March 1979:I was talking with our steward in the news de-partment, Mr. Hrehogik, who advised me that hehad been told that NABET, the engineers, union atthe station, was in contract negotiations or wouldbe in contract negotiations with NBC at that timefor an extension to their contract agreement, andone part of the negotiations dealt with an RCAIncome Savings Plan.I asked him [Hrehocik] what that was, and Mr.Hrehocik obtained for me the information ...booklet that outlined the Plan ....That was my first knowledge of this RCA IncomeSavings Plan as such.See G.C. Exh. 2, a copy of the booklet provided toBichl.7Thereafter, by letter dated April 5, 1979 (G.C.Exh. 3), Bichl wrote Respondent:During the contract negotiations of last fall,AFTRA had a proposal that its members atWKYC-TV be allowed to participate in a savingsplan, a deferred compensation plan or a stock pur-chase plan. We were told that there was nothingavailable. Now we understand that NABET mem-bers are to be admitted to the RCA Income SavingsPlan after an NLRB process. We were misled bythe Company.Our contract has not been concluded and wehave a dispute over the payment of fees. We wishto meet immediately with the Company to negotiatethese matters.Brand replied by letter dated April 10, 1979 (G.C. Exh.4), disputing Bichl's assertions and concluding: "Accord-ingly, we reject your demand for immediate negotiationsover the Plan." Also see G.C. Exh. 5, Bichl's letter toBrand dated May 4, 1979.8The testimony summarized above is essentially uncon-tradicted and undisputed. Insofar as the testimony ofUnion Representatives Bichl and Hrehocik differs withthe testimony of Company Representative Brand con-cerning what was said at the October-November 1978bargaining sessions with respect to the Union's proposeditem 22 and the Employer's so-called RCA Income Sav-ings Plan, I am persuaded on this record that Brand'srecollection, as quoted above, is more reliable and accu-7 Michael Hrehocik, the Union's steward, attended all the 1978 bar-gaining sessions. He testified that he "first" received a copy of G.C. Exh.2 about March 1979.'At the hearing, counsel for the General Counsel stated:The case involves a refusal by the Respondent to bargain mid-termin the present contract over the RCA Income Savings Plan ....the issue was one of waiver; and our position is that in fact theUnion had not waived any of its rights at any time to demand bar-gaining over the RCA Income Savings Plan .... [l]t is not theGeneral Counsel's theory ...that this case involves ...bad faithbargaining or misleading during bargaining negotiations during 1978rate. Brand-in referring to the Employer's Plan andmaking clear to the union representatives that the Planwas not available- was extremely careful, I believe, inhow he presented this information to the Union at thebargaining table. I find here that Brand's recollection ofwhat specific words were in fact used by him during thebargaining sessions is more accurate than the general rec-ollections of both Bichl and Hrehocik.DiscussionThe controlling legal principles were restated by theBoard in Elizabethtown Water Company, 234 NLRB 318,320 (1978), as follows:[W]e find no merit in Respondent's argument thatthe Union waived its statutory right to raise matterswith respect to the Plan during the life of the col-lective-bargaining Agreement. The Board has de-clined to find that a party to a contract has waivedits rights to bargain concerning mandatory subjectsof bargaining simply because it failed to mention thesubject; instead, the Board requires "a conscious re-linquishment by the union, clearly intended and ex-pressed." [Citing Perkins Machine Company, 141NLRB 98, 102 (1963).]Also see N.L.R.B. v. Rockwell-Standard Corp., 410 F.2d953, 957, fn. 2 (Cir. 1969); Radio Television School v.N.LR.B., 488 F.2d 457, 461 (3rd Cir. 1973); and casescited. Subsequently, in National Broadcasting Company,Inc., 241 NLRB 920 (1979), the Board, in agreementwith the Administrative Law Judge, found that NBCviolated Section 8(a)(5) and (1) of the Act by refusing tobargain with NABET concerning the participation ofunit employees in its RCA Income Savings Plan. TheBoard, again applying the above principles, concluded"that the record does not establish a plain and unmistak-able waiver by NABET of its right to bargain about theSavings Plan ....It is clear in the instant case that Respondent Employ-er's so-called RCA Income Savings Plan is a mandatorysubject of collective bargaining. Further, the record heredoes not establish, as contended, that AFTRA waived itsright to bargain concerning this mandatory subject. For,as NBC Negotiator Brand testified, it was he who volun-tarily introduced this subject matter at the bargainingtable in answer to a general reference by the AFTRAnegotiator to a "stock purchase plan." Brand admittedlymade only brief reference to the RCA Income SavingsPlan and, at the same time, made it clear to the Unionnegotiator that the plan "is only available to non-repre-sented employees" and "NBC has steadfastly refused toyield and give the Plan through collective bargaining."The brief reference by Brand to the RCA Income Sav-ings Plan, under the circumstances present here, does notestablish "a conscious relinquishment" or a "plain andunmistakable waiver" by AFTRA to bargain over thissubject during the term of the agreement which waslater executed by the parties. The record before me doesnot demonstrate a discussion over this plan or an ex-change or give-and-take among the parties so that theUnion's failure to press for the plan at the time constitut-190 NATIONAL BROADCASTING CO.ed a quid pro quo or consideration for other benefitsgranted.In sum, the Union has not waived this statutory rightand NBC's refusal to bargain over this plan is a violationof Section 8(aX)(5) and (1) of the Act, as alleged.9CONCLUSIONS OF LAWI. Respondent is an employer engaged in commerce asalleged.2. Charging Party Union is a labor organization as al-leged.3. Respondent violated Section 8(aX5) and (1) of theAct by refusing to bargain with the Union, the duly des-ignated representative of its employees in the appropriatebargaining unit as described below, concerning the par-ticipation of said unit employees in the RCA IncomeSavings Plan. The appropriate unit is, as follows:All staff performers, including staff announcers,staff newspersons, staff singers, and staff actors em-ployed by the Company at the WKYC televisionstation.4. The unfair labor practices found above affect com-merce as alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondent will be directed to cease and desist from engag-ing in such conduct or like or related conduct and topost the attached notice. Respondent will also be direct-ed to bargain with the Union upon request with respectto the unit employees' participation in the RCA IncomeSavings Plan and if an understanding is reached, embodysuch understanding in a signed agreement.ORDER' 1The Respondent, National Broadcasting Company,Inc., Cleveland, Ohio, its officers, agents, successors, andassigns, shall:a At the hearing, counsel for Respondent cited Jencks rule irregulari-ties; counsel does not press these contentions in his post-hearing brief andI adhere to my rulings as stated at the hearing.'0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the1. Cease and desist from:(a) Refusing to bargain collectively with ClevelandLocal, American Federation of Television and RadioArtists, AFL-CIO, the duly designated representative ofits employees in the appropriate unit as described below,concerning the participation of said unit employees in theRCA Income Savings Plan. The appropriate unit is:All staff performers, including staff announcers,staff newspersons, staff singers, and staff actors em-ployed by the Company at the WKYC televisionstation.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Upon request, bargain with said Union with respectto participation by the employees in the aforementionedappropriate unit in the RCA Income Savings Plan, and,if an understanding is reached, embody such understand-ing in a signed agreement.(b) Post at its place of business in Cleveland, Ohio,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."191